Citation Nr: 1716206	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-16 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to May 1992 including service in Gulf War Era and Peacetime.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim for increased evaluation for his service-connected PTSD. 

The Board remanded the case in April 2015 for further development to include VA examination and social industrial survey examination, which was accomplished.  The case has since returned for further appellate consideration.


FINDINGS OF FACT

1.  Resolving any reasonable doubt in the Veteran's favor, his PTSD has resulted in symptoms that approximate total occupational and social impairment throughout the course of the appeal period.

2.  The Veteran's sole service-connected disability is PTSD.   


CONCLUSIONS OF LAW

1.  The criteria for disability rating of 100 percent for PTSD are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Entitlement to a TDIU is dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis of Rating in Excess of 70 for PTSD 

The Veteran seeks a rating higher than 70 percent for his PTSD.  

The Board's decision below represents a full grant of the benefit being sought on appeal; therefore, adjudicating this claim does not prejudice the veteran in the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Review of the record indicates that the Veteran underwent VA mental health examinations in October 2009, August 2010, July 2011, April 2013, July 2015, and June 2016.  VA examinations show that the Veteran has experienced persistent hallucinations, consistent nightmares, frequent panic attacks, chronic sleep impairment, suicidal ideation included a suicide attempt, intermittent inability to maintain minimal personal hygiene especially during times where his depression rises, impaired impulse control, anxiety, depressed mood, and occasionally persistent danger of hurting others, as supported by various January 2009 "buddy statements" from his family members.  

In addition, he regularly saw a Licensed Clinical Social Worker (LCSW) at the Louisville VAMC.  

In his June 2013 VA Form-9 (substantive appeal), the Veteran stated that his PTSD is severe to the point of unemployability. 

In June 2016, the Veteran underwent a social industrial survey examination as requested by the Board in its April 2015 remand.  During the social survey, the social worker indicated that upon review of the Veteran's record and interviews with him and his family, it is evident that he struggled with PTSD and substance abuse since discharge.  The social worker noted that the Veteran has had difficulties maintaining relationships, getting along with others, anger issues, depression, anxiety, and maintaining employment.  It was further noted that the Veteran attempted to commit suicide in two different occasions.  Furthermore, it was stated that the Veteran isolated himself to try to avoid any conflicts.  Lastly, the social worker noted that the Veteran was awarded social security disability and reported that he was unable to work due to his mental and physical health issues.  The June 2016 social survey specifically indicated that the Veteran's mother handles all of his finances.  This was confirmed by a June 2016 "Administrative Decision."  See also, October 2016 rating decision proposing that the Veteran is incompetent for VA purposes.  

In January 2017, a LCSW provided the opinion that the Veteran is "unfit for any type of work, even part time" due to his paranoia, anger issues, and history of being fired from jobs due to issues with coworkers.  This professional also indicated that the Veteran cannot manage his personal affairs, including disbursement of funds.  

Based on this body of evidence, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD symptoms approximate total occupational and social impairment which warrants a 100 percent disability rating under DC 9411 for the entire appeal period.  Indeed, an award of a total schedular rating is a greater benefit than an award of a TDIU. Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

TDIU - Analysis

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (d)(5) (2016).

The Board recognizes that the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU. Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293. 

Here, a TDIU, if granted, would be based on the Veteran's service-connected PTSD alone, for which he is receiving a 100 percent schedular disability rating.  He has no other service-connected disabilities.  Thus, a TDIU could not assist the Veteran in meeting the criteria for SMC under 38 U.S.C.A. § 1114(s) and the issue of entitlement to a TDIU is moot.  In addition, because his PTSD is rated 100 percent for the entire appeal period, the claim for TDIU benefits is moot because an award of a total schedular rating is the greater benefit.  Green, supra. 

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

For the entire rating period, a 100 percent rating is granted for PTSD, subject to regulations governing the payment of monetary benefits. 

The claim of entitlement to a TDIU is rendered moot and therefore dismissed. 


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


